               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                          4:18CR3088

    vs.
                                                        ORDER
ERIC BERINGER,

                 Defendants.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of pretrial release,
          (Filing No. 820), is granted.

    2)    Defendant is permitted to travel to Redondo Beach, California from
          February 12, 2020 through February 14, 2020.

    3)    On or before February 3, 2020, Defendant shall provide information
          to pretrial services outlining contact numbers, and his transportation
          and lodging arrangements for the trip.

    Dated this 27th day of December, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
